United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Commack, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Pat Palmeri, for the appellant
Office of Solicitor, for the Director

Docket No. 14-2048
Issued: May 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 26, 2014 appellant, through his representative, filed a timely appeal from a
September 10, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found a $30,761.91 overpayment of
compensation was created from August 1, 2007 to May 31, 2014; (2) whether it properly found
appellant was at fault in creating the overpayment and therefore not entitled to wavier; and
(3) whether OWCP properly determined the overpayment should be recovered by deducting
$550.00 every 28 days from continuing compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 16, 1998 appellant, then a 56-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he sustained stress and anxiety as a result of an April 7, 1998
employment incident. He alleged that his supervisors treated him in an abusive manner. On
June 22, 1998 OWCP accepted the claim for depressive disorder. Appellant began receiving
compensation on the periodic rolls.
OWCP periodically sent appellant EN1032 forms that requested information with respect
to any additional income, changes in dependents, or receipt of other federal benefits. The form
requests information for the prior 15 months. As to receipt of Social Security Administration
(SSA) benefits, the EN1032 form states that appellant must report any SSA benefits received as
part of an annuity under the Federal Employee Retirement System (FERS). In an EN1032 form
signed on November 9, 2007, appellant responded “no” to the question as to whether he had
received SSA benefits as part of an annuity for federal service. Similarly, he responded “no” in
EN1032 forms dated November 10, 2008, December 19, 2009, May 31, 2011, February 11,
2012, and December 11, 2013.
On January 30, 2014 OWCP requested that SSA provide information with respect to
appellant’s receipt of SSA benefits. In a response received on May 30, 2014, the SSA indicated
that through July 2007 appellant had received disability benefits. SSA indicated that as of
August 2007, appellant received retirement benefits and reported the difference between the SSA
rate with FERS and without FERS.
By letter dated June 6, 2014, OWCP advised appellant that it had received information
from SSA which showed that he had been receiving SSA benefits attributable to years of federal
service under the FERS program. It stated that the portion of SSA benefits attributable to federal
service required an offset from continuing compensation.
In a letter dated July 7, 2014, OWCP advised appellant of a preliminary determination
that an overpayment of compensation of $30,761.91 had occurred from August 1, 2007 to
May 31, 2014. It explained that he had been receiving SSA benefits attributable to federal
employment under FERS. A fiscal pay rate memorandum was enclosed that contained OWCP’s
calculations as to the amount of the overpayment. OWCP also made a preliminary determination
that appellant was at fault in creating the overpayment, noting that he failed to properly complete
the EN1032 forms. It indicated that he had made incorrect statements on the EN1032 forms and
failed to provide material information. An OWCP-20 (overpayment recovery questionnaire)
form was enclosed and appellant was requested to submit the form and supporting financial
documents.
On August 1, 2014 appellant’s spouse submitted a letter asking why OWCP had reviewed
the forms for seven years and not checked them or contacted appellant. Appellant submitted a
May 20, 2008 letter from SSA stating they had converted his benefits to retirement benefits
effective August 2007 and spouse’s benefits had to be reduced. He did not submit any financial
evidence.

2

By decision dated September 10, 2014, OWCP finalized the preliminary determinations.
It found an overpayment of $30,761.91 was created and appellant was at fault in creating the
overpayment. OWCP further found the overpayment would be recovered by deducting $550.00
from continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
5 U.S.C. § 8116(d)(2) requires that compensation benefits be reduced by “the amount of
any such social security benefits payable that are attributable to federal service.” OWCP’s
procedures provide that, while SSA benefits are payable concurrently with FECA benefits, in
disability cases, FECA benefits will be reduced by SSA benefits paid on the basis of age and
attributable to the employee’s federal service.2 It obtains information from SSA on the amount
of the claimant’s benefits beginning with the date of eligibility to FECA benefits. SSA will
provide the actual amount of SSA benefits received by the claimant/beneficiary. SSA will also
provide a hypothetic SSA benefit computed without FERS covered earnings. OWCP will then
deduct the hypothetical benefit from the actual benefit to determine the amount of benefits which
are attributable to federal service and that amount will be deducted from FECA benefits to obtain
the amount of compensation payable.3
ANALYSIS -- ISSUE 1
In the present case, the record indicated that appellant was receiving wage-loss
compensation during the period August 1, 2007 to May 31, 2014 due to his accepted April 7,
1998 injury. During that same period, the evidence established that he was also receiving SSA
retirement benefits attributable to his federal service. 5 U.S.C. § 8116(d)(2) states that
compensation benefits are reduced by the amount of such SSA benefits attributable to federal
service. OWCP had paid appellant wage-loss compensation from August 1, 2007 to May 31,
2014 without any reduction based on SSA benefits. Therefore, an overpayment of compensation
was created.
To determine the amount, OWCP obtains evidence from SSA as to the SSA benefits with
FERS and without FERS covered earnings. The difference represents the amount that
compensation should have been reduced. In this case, OWCP obtained information from SSA
and provided a memorandum that calculated the amount of the overpayment. For the period
August 1, 2007 to May 31, 2014, the difference between the SSA rates with and without FERS
was $30,761.91. No contrary evidence was provided. The Board accordingly finds that the
record properly documents a $30,761.91 overpayment of compensation in this case.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(e) (June 2009). This
same section of the manual explains that if social security benefits are paid for disability rather than age, SSA
benefits paid for disability shall be reduced by FECA compensation payable.
3

FECA Bulletin No. 97-09 (issued February 3, 1997). See also P.G., Docket No. 13-589 (issued July 9, 2013).

3

LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA4 provides: “Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”5 No waiver of an overpayment is possible if the claimant is at fault in
creating the overpayment.6
On the issue of fault, 20 C.F.R. § 10.433 provides in pertinent part that an individual is
with fault in the creation of an overpayment who: “(1) made an incorrect statement as to a
material fact which he or she knew or should have known to be incorrect; or (2) failed to provide
information which he or she knew or should have known to be material; or (3) accepted a
payment which the recipient knew or should have known was incorrect. (This provision applies
only to the overpaid individual.)”
ANALYSIS -- ISSUE 2
In the present case, OWCP found appellant was at fault in creating the overpayment. It
noted that he had incorrectly completed the EN1032 forms, as he had stated “no” to the specific
question of whether he was receiving SSA benefits as part of an annuity for federal service. The
record contains EN1032 reports dated November 9, 2007, November 10, 2008, December 19,
2009, May 31, 2011, February 11 and December 27, 2012,7 and December 11, 2013. As the
Board indicated in B.L.,8 when a claimant incorrectly states on an EN1032 form that he did not
have any SSA benefits attributable to federal service, OWCP may properly find appellant at fault
for the period covered. According to 20 C.F.R. § 10.433(1) noted above, a finding of fault is
proper when a claimant makes an incorrect statement as to a material fact that he or she knew or
should have known was incorrect. As indicated in the legal precedent, no waiver of the
overpayment is possible when the claimant is at fault in creating the overpayment.
The December 27, 2012 EN1032 form in the record, however, does not contain the page
providing a response to the question as to SSA benefits. OWCP cannot find appellant at fault for
making an incorrect statement as to a material fact with respect to this form. There is no
evidence in the record that appellant made an incorrect statement on the December 27, 2012
EN1032. The period covered by the form is the 15-month period prior to December 27, 2012.
As noted above, appellant did make incorrect statements on the February 11, 2012 and
December 11, 2013 EN1032 forms. The 15-month period covered by the December 11, 2013
EN1032 form commences on September 11, 2012.
Therefore, from February 12 to
4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8129(b).

6

Gregg B. Manston, 45 ECAB 344 (1994).

7

The record also contains a December 27, 2012 signed EN1032 form, but that document does not include the
page with a response as to SSA benefits.
8

Docket No. 13-1422 (issued June 2, 2014).

4

September 10, 2012, there is no period covered by an EN1032 form with an incorrect statement
as to a material fact. Based on the evidence of record, appellant cannot be found at fault during
this period. The case will be remanded for proper consideration of waiver for this portion of the
overpayment.
On appeal, appellant states that he does not believe he was at fault and the overpayment
should be waived. For the reasons discussed above, the Board finds that the record does
establish that he was at fault during the periods covered by an EN1032 form where he provided
an incorrect statement. Appellant is therefore not entitled to waiver for an overpayment during
the periods in which he is properly found to be at fault.
LEGAL PRECEDENT -- ISSUE 3
OWCP’s regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to the same. If no
refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual and any other relevant factors, so as to
minimize hardship.”9
With respect to the submission of financial evidence, OWCP’s regulations at 20 C.F.R.
§ 10.438 provide:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses, and assets as specified by OWCP. This
information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of FECA, or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.”
ANALYSIS -- ISSUE 3
As to the recovery of the overpayment, OWCP provided appellant with an opportunity to
submit an OWCP-20 questionnaire and other relevant financial information. Such information
would be used to consider the financial circumstances of the individual and to properly minimize
hardship in recovering the overpayment from continuing compensation.
Appellant did not submit any relevant financial information. As noted above, an
individual is responsible for providing information about income, expenses, and assets. When a
claimant fails to submit financial information, OWCP may recover the overpayment in
installments large enough to recover the debt promptly.10 The Board finds that it properly
9

20 C.F.R. § 10.441.

10

See A.V., Docket No. 13-1612 (issued September 8, 2013).

5

determined the overpayment could be recovered by deducting $550.00 every 28 days from
continuing compensation payments.
CONCLUSION
The Board finds that OWCP properly found an overpayment of $30,761.91 was created.
Appellant was at fault in creating the overpayment, except for the period February 12 to
September 10, 2012, as the evidence does not document an incorrect statement as to a material
fact that he should have known was incorrect for this period. The Board further finds that
OWCP properly determined that the overpayment would be recovered by deducting $550.00
from continuing compensation.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 10, 2014 is affirmed with respect to fact and amount
of overpayment, and recovery of the overpayment. The decision is set aside with respect to a
finding of fault for the period February 12 to September 10, 2012, and remanded for proper
consideration of waiver of this portion of the overpayment.
Issued: May 13, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

